DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.

Drawings
2.	Figures 2-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (note, e.g., U.S. Publication No. 2018/0310276; figures 2-4). See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
3.	The listing of references in the specification is not a proper information disclosure statement. Note, for instance, reference to documents at paragraphs [0003], [0004], and [0439] of Applicant’s specification. CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 102 & 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


                 
9.	Claims 1-4, 6-9, 11-14, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as anticipated by U.S. Publication No. 2020/0053768 (hereinafter “Chen”) or, in the alternative, under 35 U.S.C. 103 as obvious over Chen, in view of U.S. Publication No. 2018/0310276 (hereinafter “Zhang”).                  

Regarding claims 1, 6, 11, and 16: Chen teaches a first node used for wireless communications, comprising: 
a first receiver, receiving a first signaling and a first signal in a first time-frequency resource pool; wherein the first signaling comprises scheduling information of the first signal (See, e.g., [0006] and [0470]-[0486]; note control information scheduling respective resources of a resource pool), 
the scheduling information comprising one or more of occupied time-domain resources, occupied frequency-domain resources, a Modulation and Coding Scheme (MCS), configuration information of a DMRS, a HARQ process number, a Redundancy Version (RV) or a New Data Indicator (NDI) (See, e.g., [0472]; note also [0155]-[0159] and [0171]); 
the first signal carries a first bit block, the first bit block comprising a positive integer number of binary bits; a first value is used for determining a number of binary bits comprised in the first bit (See, e.g., [0474], [0491]-[0506], and [0512]; binary values set using symbols are used for indication).
	To the extent the claimed “scheduling information,” and/or entities comprised therein, are not inherently taught in the system of Chen (or by virtue of the alternative claim language), these features are nevertheless taught in Zhang (See, e.g., [0008]-[0010] and [0116]; note also teaching overlapping those of Chen). Also, to the extent the claimed “bit block” is not inherent to the system of Chen, this feature is nevertheless taught in Zhang (See, e.g., [0042] and [0272]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Zhang, such as the indication and/or parameter signaling functionality, within the system of Chen, in order to account for application requirements during resource allocation and/or improve spectral efficiency.
	The rationale set forth above regarding the node of claim 1 is applicable to the node and methods of claims 6, 11, and 16, respectively.

Regarding claims 2, 7, 12, and 17: Chen modified by Zhang further teaches wherein the first time-frequency resource pool is a candidate time-frequency resource pool among K candidate time-frequency resource pools, K being a positive integer greater than 1; K value sets respectively correspond to the K candidate time-frequency resource pools, any of the K value sets comprising a positive integer number of value(s); a first value set is one of the K value sets that corresponds to the first time-frequency resource pool, the first value being a value in the first value set (See, e.g., Chen [0491]; note also the explanation set forth above regarding claim 1). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.


Regarding claims 3, 8, 13, and 18: Chen modified by Zhang further teaches wherein a cast type of the first signal is used for determining the first value; or, a priority of the first signal is used for determining the first value (See, e.g., Chen [0058]-[0060], [0090], and [0498]-[0500]).
The rationale set forth above regarding the node of claim 3 is applicable to the node and methods of claims 8, 13, and 18, respectively.

Regarding claims 4, 9, 14, and 19: Chen modified by Zhang further teaches wherein the first receiver receives a first information block, wherein the first information block indicates the first time-frequency resource pool; or, the first receiver receives a second signaling set and a second signal set in the first time-frequency resource pool, wherein the second signaling set comprises a positive integer number of signaling(s), and the second signal set comprises a positive integer number of signal(s), each signaling in the second signaling set comprising scheduling information of a signal in the second signal set, while each signal in the second signal set carrying the first bit block; or, the first value and a number of frequency-domain resource blocks allocated to the first signal are jointly used for determining a first-type value, wherein the first-type value is used for determining a second-type value, and the second-type value is used for determining the number of the binary bits comprised in the first bit block (See, e.g., Chen [0006] and [0470]-[0486]; also Zhang [0042], [0272]). The motivation for modification set forth above regarding claim 1 is applicable to claim 4.
The rationale set forth above regarding the node of claim 4 is applicable to the node and methods of claims 9, 14, and 19, respectively.

Allowable Subject Matter
10.	Claims 5, 10, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Art
11.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476